          Case 7:17-cv-10116-NSR Document 86 Filed 07/27/21 Page 1 of 10


                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC #:
                                                                         DATE FILED: 7/27/2021
                                                                                           -----
THEODORE BRANDON EDWARDS,

                                   Plaintiff,
                                                                             17-cv-10116 (NSR)
        -against-                                                           OPINION & ORDER
DR. FELDMAN, et al.,

                                   Defendants.


NELSON S. ROMÁN, United States District Judge


        Plaintiff Theodore Brandon Edwards (“Plaintiff”) commenced this pro se action on or

about December 27, 2017, against Dr. Feldman (“Feldman”), R.N. K. Georgy (“Georgy”),

Orange County Medical Regional (“OCMR” or “ORMC”), and Orange County (“OC”).1 On July

17, 2019, Defendant OCMR moved to dismiss the Complaint, and on July 18, 2019, Defendants

Feldman, Georgy, and OC moved to dismiss the Complaint. (ECF Nos. 45 & 49.) On February

10, 2020, the Court issued an Opinion & Order dismissing the Complaint and granting Plaintiff

leave to amend as to his claims that were dismissed without prejudice. (ECF No. 53.) On March

30, 2020, Plaintiff filed an Amended Complaint against Defendants Feldman and OCMR. (ECF

No. 54), which Defendants again moved to dismiss. (ECF Nos. 71 & 77.) For the following

reasons, Defendants’ motions to dismiss are GRANTED.

                                                   BACKGROUND




         1
           Plaintiff also brought this action against O.C.J. Medical Dept and Dr. John Doe. (ECF No. 2.) The action
was terminated against O.C.J. Medical Dept on April 13, 2018 (ECF No. 11) and, following a Valentin Order (ECF
No. 11) and the Court’s direction to Plaintiff to provide Defendant Orange County with a medical release form (ECF
No. 15), Plaintiff failed to amend the Complaint with the identify of Dr. John Doe.


                                                             1
         Case 7:17-cv-10116-NSR Document 86 Filed 07/27/21 Page 2 of 10




       Plaintiff is currently a “convicted and sentenced prisoner” incarcerated at Sing Sing

Correctional Facility in Ossining, New York. Plaintiff was previously incarcerated at Orange

County Jail (“OCJ”) and many of the facts from the Amended Complaint occurred while

Plaintiff was incarcerated at OCJ.

       On or about October 24, 2017, Plaintiff went to ORMC for testing to determine whether

he had cancer in his left testicle. To conduct testing, ORMC determined that they would

administer various liquids to Plaintiff. Prior to the test, Plaintiff inquired why he needed to ingest

the liquids. The primary nurse told Plaintiff that the liquids were necessary to allow doctors to

take an in-depth look at his left testicle. After receiving the liquids, Plaintiff was placed on a

machine to receive a CT scan. At that time, he was given a “second dose” of liquid

intravenously. Plaintiff was on the radiation machine for a long time.

       Plaintiff has been waiting ever since for the results of the CT scan. Plaintiff is frustrated

and worried and has experienced symptoms of radiation sickness such as hair loss, extreme

testicle pain, a cyst on his testicle—which has not been removed—and deteriorating teeth.

Plaintiff also has slurred speech, a painful, purple tongue, and is having a mental breakdown due

to “medical malpractice” and lack of medical professionalism.

       A few weeks following the CT scan incident, Plaintiff saw Dr. Feldman at OCJ and Dr.

Feldman informed Plaintiff that the CT scan taken at ORMC had nothing to do with checking

Plaintiff’s left testicle for cancer. On or about December 15, 2017, Plaintiff had a check-up with

Dr. Feldman and Dr. Feldman again informed him that the testing he received on October 24,

2017, had nothing to do with Plaintiff’s testicles and that staff at ORMC only checked Plaintiff’s

pelvis and intestines.




                                                       2
         Case 7:17-cv-10116-NSR Document 86 Filed 07/27/21 Page 3 of 10




        As of March 17, 2020, Plaintiff remains in extreme pain in his left testicle. His testicle is

the size of a golf ball and feels like it is going to explode. Plaintiff is constantly using the

bathroom approximately twenty-five times per day. Most of his bathroom usage is at night and

interferes with his ability to get steady sleep. Due to coronavirus, Plaintiff has been unable to

obtain a check-up to see if his left testicle is cancerous.

                          LEGAL STANDARD ON A MOTION TO DISMISS

        Under Federal Rule of Civil Procedure 12(b)(6), a motion to dismiss is proper unless the

complaint “contain[s] sufficient factual matter, sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). When there are well-pleaded

factual allegations in the complaint, “a court should assume their veracity and then determine

whether they plausibly give rise to an entitlement to relief.” Id. at 679.

        Where a motion to dismiss is unopposed, a court should nevertheless “assume the truth of

a pleading's factual allegations and test only its legal sufficiency.” McCall v. Pataki, 232 F.3d

321, 322 (2d Cir. 2000). While the Court must take all material factual allegations as true and

draw reasonable inferences in the non-moving party's favor, the Court is “not bound to accept as

true a legal conclusion couched as a factual allegation,” or to credit “mere conclusory

statements” or “[t]hreadbare recitals of the elements of a cause of action.” Iqbal, 556 U.S. at 662,

678. (quoting Twombly, 550 U.S. at 555) (emphasis added).

        The critical inquiry is whether the plaintiff has pled sufficient facts to nudge the claim(s)

“across the line from conceivable to plausible.” Twombly, 550 U.S. at 555; see also Iqbal, 556

U.S. at 678 (noting that a claim is facially plausible when the factual content pleaded allows a

court “to draw the reasonable inference that the defendant is liable for the misconduct alleged”)




                                                       3
         Case 7:17-cv-10116-NSR Document 86 Filed 07/27/21 Page 4 of 10




While it is not necessary for the complaint to assert “detailed factual allegations,” it still must

allege “more than labels and conclusions.” Twombly, 550 U.S. at 555. The facts in the complaint

“must be enough to raise a right to relief above the speculative level on the assumption that all

the allegations in the complaint are true.” Id.

        Generally, “[i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its

consideration to facts stated on the face of the complaint, in documents appended to the

complaint or incorporated in the complaint by reference, and to matters of which judicial notice

may be taken.” Leonard F. v. Israel Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (internal

quotations and citation omitted). However, when dealing with a pro se plaintiff, the Court may

consider “materials outside the complaint to the extent that they are consistent with the

allegations in the complaint.” Gayot v. Perez, No. 16-CV-8871 (KMK), 2018 WL 6725331, at *4

(S.D.N.Y. Dec. 21, 2018) (emphasis added) (internal quotations, alterations, and citations

omitted).

        Pro se complaints are held to different, more relaxed standards, as courts must construe

pro se pleadings more liberally than they would for non-pro se pleadings. Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009). Further, courts must interpret the pro se plaintiff's pleading “to raise

the strongest arguments that [it] suggest[s].” Harris v. City of New York., 607 F.3d 18, 24 (2d

Cir. 2010) (internal quotations and citation omitted). Nonetheless, in order to be entitled to relief,

a pro se plaintiff’s complaint must contain sufficient factual allegations which would plausibly

entitle them to relief. Jackson v. N.Y.S. Dep't of Labor, 709 F. Supp. 2d 218, 224 (S.D.N.Y.

2010). To that point, where an allegation lacks an essential, necessary element to the entitlement

of relief, a court’s “duty to liberally construe a plaintiff's complaint [is not] the equivalent of a




                                                       4
         Case 7:17-cv-10116-NSR Document 86 Filed 07/27/21 Page 5 of 10




duty to re-write it.” Geldzahler v. N.Y. Med. Coll., 663 F. Supp. 2d 379, 387 (S.D.N.Y. 2009)

(internal citations and alterations omitted).

                                           DISCUSSION

        The Court liberally interprets Plaintiff’s Amended Complaint to allege two causes of

action: (1) claims against ORMC and Dr. Feldman for deliberate indifference to medical needs

pursuant to 18 U.S.C. § 1983 and (2) claims against ORMC and Dr. Feldman for medical

malpractice.

   I.      Deliberate Indifference to Medical Needs

        Section 1983 provides that “[e]very person who, under the color of any statute,

ordinance, regulation, custom, or usage, of any State . . . subjects, or causes to be subjected, any

citizen of the United States . . . to the deprivation of any rights, privileges, or immunities secured

by the Constitution and laws, shall be liable to the party injured.” 42 U.S.C. § 1983. Section

1983 “is not itself the source of substantive rights, but a method for vindicating federal rights

elsewhere conferred by those parts of the United States Constitution and federal statutes it

describes.” Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); see also Paterson v. Cty. of

Oneida, 375 F.3d 206, 225 (2d Cir. 2004). To state a claim under Section 1983, a plaintiff must

allege (1) the challenged conduct was attributable to a person who was acting under color of state

law and (2) “the conduct deprived the plaintiff of a right guaranteed by the U.S. Constitution.”

Castilla v. City of New York., No. 09 Civ. 5446(SHS), 2013 WL 1803896, at *2 (S.D.N.Y. Apr.

25, 2013); see also Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010).

        While Plaintiff indicates that he is currently a sentenced and convicted individual

incarcerated at Sing Sing, he does not explicitly state in his Complaint whether he was a detainee

or convicted and sentenced individual at the time the incident occurred. Regardless of his




                                                      5
          Case 7:17-cv-10116-NSR Document 86 Filed 07/27/21 Page 6 of 10




classification, however, the Constitution requires that prison officials “provide humane

conditions of confinement” and “ensure that inmates receive adequate food, clothing, shelter, and

medical care.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). A “pretrial detainee’s claims of

unconstitutional conditions of confinement are governed by the Due Process Clause of the

Fourteenth Amendment,” whereas an inmate’s claims arise under “the Cruel and Unusual

Punishments Clause of the Eight Amendment.” Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir.

2017).

         In either case, to set forth a Section 1983 claim for conditions of confinement, a plaintiff

must show that an individual “acted with deliberate indifference to the challenged conditions.”

Sanders v. City of New York, No. 16 Civ. 7426 (PGG), 2018 WL 3117508, at *6 (S.D.N.Y. June

25, 2018). This deliberate indifference test contains an objective prong and a subjective prong.

Darnell, 849 F.3d at 29. Under the deliberate indifference test, “[t]he objective prong is the same

under either [the Eighth or Fourteenth] analysis: It requires that the deprivation at issue be, ‘in

objective terms, sufficiently serious.’” Simmons v. Mason, No. 17-CV-8886 (KMK), 2019 WL

4525613, at *9 (S.D.N.Y. Sept. 18, 2019). A plaintiff “must show that the conditions, either

alone or in combination, pose an unreasonable risk of serious damage to his health.” Darnell,

849 F.3d at 30. “There is not ‘static test’ to determine whether a deprivation is sufficiently

serious; instead, ‘the conditions themselves must be evaluated in light of contemporary standards

of decency.’” Id. at 29 (quoting Blissett v. Coughlin, 66 F.3d 531, 537 (2d Cir. 1995)). When, as

here, a plaintiff has alleged deliberate indifference to medical needs that is premised on “a

temporary delay or interruption in the provision of otherwise adequate medical treatment, it is

appropriate to focus on the challenged delay or interruption in treatment rather than the

prisoner’s underlying medical condition alone” if analyzing the nature of the deprivation. Smith




                                                       6
         Case 7:17-cv-10116-NSR Document 86 Filed 07/27/21 Page 7 of 10




v. Carpenter, 316 F.3d 178, 185 (2d Cir. 2003) (quoting Chance v. Armstrong, 143 F.3d 698,

702 (2d Cir. 1998)).

       Conversely, the subjective prong differs between the Fourteenth and Eighth Amendment

analyses. Under the Eighth Amendment, a convicted prisoner must show that a correction officer

“kn[ew] of and disregard[ed] an excessive risk to inmate health and safety; the official must both

[have been] aware of facts from which the inference could [have been] drawn that a substantial

risk of serious harm exists, and he must [have] also draw[n] the inference.” Farmer, 511 U.S. at

837. On the other hand, under the Fourteenth Amendment, a plaintiff must plausibly allege that

“the defendant-official acted intentionally to impose the alleged condition, or recklessly failed to

act with reasonable care to mitigate the risk that the condition posed to the pretrial detainee even

though the defendant-official knew, or should have known, that the condition posed an excessive

risk to health or safety.” Strange v. Westchester Cty. Dep’t of Corr., No. 17-CV-9968 (NSR),

2018 WL 3910829, at *2 (S.D.N.Y. Aug. 14, 2018) (internal quotations omitted). This standard

is “defined objectively” and “can be violated when an official does not have subjective

awareness that the official’s acts . . . have subjected the detainee to a substantial risk of harm.”

Darnell, 849 F.3d at 30. Because it is unclear whether pro se Plaintiff was a pretrial detainee or a

convicted prisoner at the time the events in the Amended Complaint occurred, the Court will

apply the more lenient Fourteenth Amendment standard.

   A. ORMC

       In its February 10, 2020, Opinion, the Court dismissed all Section 1983 claims against

ORMC and noted that “regardless of the test applied, Plaintiff has failed to establish that ORMC

and its employees are state actors under Section 1983.” (ECF No. 53 at 13.) The Court dismissed

the claims with prejudice, noting that “even if granted leave to amend, the Court cannot conclude




                                                      7
              Case 7:17-cv-10116-NSR Document 86 Filed 07/27/21 Page 8 of 10




that Plaintiff could plausibly allege that the mishandling of medical testing conducted by

ORMC’s employees amounts to state action.” (Id.) Accordingly, to the extent Plaintiff is seeking

to bring a Section 1983 claim against ORMC for deliberate indifference, that claim is dismissed.2

    B. Dr. Feldman

          Liberally construed, the Amended Complaint alleges that Plaintiff was subject to

unnecessary radiation exposure at ORMC and that Plaintiff received inadequate treatment as to

his left testicle. As to Plaintiff’s injuries based on exposure to radiation, Plaintiff has failed to

plead any personal involvement on the part of Dr. Feldman.

          Plaintiff pleads that undue delay in receiving medical treatment resulted in serious pain to

his left testicle. However, Plaintiff also indicates that he had check-ups with Dr. Feldman and

fails to indicate what deficiencies in those check-ups worsened his pain. See Cuffee v. City of

New York, 2017 WL 1232737, at *9 (S.D.N.Y. Mar. 3, 2017), adopted by, 2017 WL 1134768

(S.D.N.Y. Mar. 27, 2017) (explaining that plaintiff’s deliberate indifference claims failed

because he had “given simply no indication as to how the delay in his treatment . . . worsened his

condition”). Accordingly, the Court finds Plaintiff fails to meet the objective test.

          Even if Plaintiff properly pled the objective prong, he fails to meet the subjective prong.

There are no allegations in the Amended Complaint that suggest Dr. Feldman acted intentionally

or recklessly with respect to a serious or unreasonable risk. In fact, as indicated above, Dr.

Feldman had check-ups with Plaintiff regarding his left testicle. Accordingly, Plaintiff’s

deliberate indifference claims are dismissed.

    II.        Medical Malpractice



          2
           The Court notes that Plaintiff’s claim would fail on the merits for the same reasons it did in its February
10, 2020 Opinion. The Amended Complaint is nearly identical to Plaintiff’s original Complaint and fails to allege
any facts suggesting ORMC is a state actor or that the medical testing amounted to state action.


                                                                8
         Case 7:17-cv-10116-NSR Document 86 Filed 07/27/21 Page 9 of 10




   Under New York Law, “[t]he essential elements of a medical malpractice claim are a

departure from good and accepted medical practice and evidence that such departure was a

proximate cause of plaintiff’s injury.” Gale v. Smith & Nephew, Inc., 989 F. Supp. 2d 243, 252

(S.D.N.Y. 2013) (quoting Williams v. Sahay, 783 N.Y.S.2d 664, 666 (App. Div. 2d Dep’t 2004)).

   A. Merits

       The Amended Complaint again fails to allege facts suggesting that the care provided by

ORMC or Dr. Feldman resulted from deviations from accepted medical practices. The crux of

the Amended Complaint is that ORMC subjected Plaintiff to unnecessary radiation and

Defendants failed to examine and treat Plaintiff’s testicle. However, nothing in the Amended

Complaint suggests that a CAT scan was a departure from good and accepted medical practice.

Further, while Plaintiff indicates his left testicle worsened, nothing in the Amended Complaint

indicates that Dr. Feldman provided Plaintiff with care that deviated from accepted medical

practices or that Dr. Feldman’s care caused the testicle to worsen. Accordingly, Plaintiff’s

medical malpractice claims are dismissed.

   B. Supplemental Jurisdiction

   Further, even if Plaintiff had sufficiently plead his medical malpractice claims, the Court

alternatively declines to exercise supplemental jurisdiction over Plaintiff’s state-law claims,

given that Plaintiff has failed to sufficiently plead any claims arising under federal law. See In re

Merrill Lynch Ltd. Partnerships Lit., 154 F.3d 56, 61 (2d Cir. 1998) (“[The Second Circuit] and

the Supreme Court have held that when [] federal claims are dismissed the ‘state claims should

be dismissed as well.’”); Bennett v. Care Corr. Sol. Med. Contractor, No. 15 Civ. 3746 (JCM),

2017 WL 1167325, at *10 (S.D.N.Y. Mar. 24, 2017) (dismissing state-law claims where Court

would only retain jurisdiction over these claims based on supplemental jurisdiction).




                                                      9
        Case 7:17-cv-10116-NSR Document 86 Filed 07/27/21 Page 10 of 10




                                         CONCLUSION

       For the foregoing reasons, Defendants’ motions to dismiss are GRANTED and Plaintiff’s

claims against Defendants are DISMISSED. The Clerk of the Court is respectfully directed to (1)

terminate the motions at ECF No. 71 & 77; (2) mail a copy of this Opinion and Order to Plaintiff

at the address listed on ECF, (3) show service on the docket, and (4) close this action.



Dated: 7/27/2021

White Plains, NY
                                                              ___
                                                             .,/
                                                            ,\..
                                                                 SO ORDERED: ~)
                                                                      .,,..          ,-·
                                                                         .'l __ , _,, ____..
                                                                 /;.'~,):!
                                                                     ...---. _____,..
                                                                                               -~--
                                                              NELSON S. ROMAN
                                                           Uni ted States District Judge




                                                    10
